Citation Nr: 0611683	
Decision Date: 04/24/06    Archive Date: 05/02/06

DOCKET NO.  03-12 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The appellant served on active duty between November 1954 and 
October 1960. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  

This appeal was originally before the Board in May 2004, at 
which time it was remanded for additional development.  It 
has now been returned to the Board for further appellate 
review.   

FINDINGS OF FACT

1.  VA has met its duty to assist the appellant with the 
development of his claim.

 2.  The appellant was released from active military service 
in October 1960 after he was found to have an emotional 
instability reaction.

3.  There is no objective medical evidence showing treatment 
or diagnoses or the presence of an acquired psychiatric 
disorder at any time following the appellant's discharge from 
active service in 1960.

4.  The appellant did not report for an examination that was 
scheduled by the VA and has failed to provide any reasonable 
explanation for his failure to report.

5.   The appellant has failed to cooperate with the VA in the 
development of his claim.

6.  The appellant is not shown to have an acquired 
psychiatric disability which can be attributed to his active 
service.  

CONCLUSION OF LAW

The criteria for the establishment of service connection for 
an acquired psychiatric disorder are not met.  38 U.S.C.A. 
§§ 1101, 1110, 1154, 5102, 5103, and 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA is essentially required to notify the appellant of: 1) the 
information and evidence needed to substantiate and complete 
the claim; 2) what part of that evidence appellant is 
responsible for providing; 3) what part of that evidence VA 
will attempt to obtain for him; and 4) the need to send the 
RO any additional evidence that pertains to the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2005); See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In the instant case, the appellant filed his claim for 
compensation in October 2001. In his application for 
benefits, he reported having received psychiatric treatment 
in service, but listed no psychiatric treatment following 
service.  He also reported that he worked as a self-employed 
vacuum salesman between 1968 and 1980 and that he was 
currently in receipt of Social Security disability benefits.

In November 2001, the RO provided the appellant with a very 
detailed and comprehensive letter informing him of the 
process involved in a compensation claim.  The letter further 
informed the appellant of what was specifically needed to 
complete his application for compensation; what VA would do 
to assist him in obtaining the evidence that was needed; what 
information VA would obtain; and what information he was 
responsible for providing.  He was also informed as to his 
obligation to report for examinations and was provided with 
toll free telephone numbers and a web page address where he 
could call or go to get help and/or assistance from VA in 
gathering the evidence needed or could get answers to 
questions pertaining to his claim for benefits.  A copy of 
the letter was sent to his representative of record.

In an effort to assist the appellant, in May 2002, the RO 
solicited from the Social Security Administration (SSA) 
copies of all medical records and information pertaining to 
the grant of SSA benefits to the appellant.  Several weeks 
later, an Assistant Regional Commissioner of the SSA, replied 
by letter dated in May 2002, reporting that the appellant had 
only applied for SSA retirement benefits and that there were 
no medical records pertaining to the appellant in their files 
because the establishment of a disability was not necessary 
nor requested for the grant of SSA retirement benefits. 

At a hearing that was held at the RO before a Decision Review 
Officer in October 2003, the appellant testified that he had 
been drinking alcohol since service; that he tried to commit 
suicide one time, but there were no records of that incident 
because it was at home and nobody did anything; that he had 
never received any psychiatric treatment after his military 
service; that his only medication were alcohol and 
cigarettes; and that he had never been to the VA for any kind 
of treatment. 

In March 2004, the appellant withdrew a request for a travel 
Board hearing that he had made earlier and the case was 
subsequently certified to the Board for appellate review.

In May 2004, the Board remanded the appellant's claim to the 
RO for purposes of scheduling him for a VA psychiatric 
examination to determine what type of psychiatric disease he 
had, if any; and for a medical opinion as to whether or nor 
such disease, if any, was related to his military service.  
The Board further asked the RO to comply with any additional 
Veterans Claims Assistance Act (VCAA) requirements.  

In response to the Board's request for further VCAA notice, 
in May 2004, the RO sent a letter to the appellant that 
provided him with additional details of the appeals process 
and the information and evidence that was needed to establish 
his claim for service connection.  He was asked to submit any 
evidence in his possession and was specifically informed that 
a psychiatric examination would be scheduled.  He was told 
that if he could not keep the appointment or wished to be 
rescheduled, he should immediately notify the VA.  He was 
also advised that if he would fail to report for the 
examination without good cause, the case would be decided on 
the evidence of record, and that without the examination his 
claim could be denied.  The appellant was again provided with 
toll free telephone numbers and a webpage address where he 
could call or go to get help and/or assistance from VA in 
rescheduling the examination or in getting answers to 
questions pertaining to his claim for benefits.  A copy of 
the letter was sent to his representative of record.

In June 2004, the RO notified the appellant that he had been 
scheduled for a psychiatric examination at the VA Medical 
Center in New Orleans, Louisiana (VAMC).  He was notified of 
the date and time of his appointment and was specifically 
told that failure to report would result in the cancellation 
of the examination, and that could adversely affect his 
request for benefits.  He was provided with toll free 
telephone numbers that he could use to call VA if he was 
unable to keep the appointment or wanted to reschedule.

Subsequently, the RO received notification from the VAMC that 
the appellant had failed to report for the scheduled 
examination.  

It is unquestionable, that since the claim was filed, VA has 
made diligent efforts to assist the appellant with the 
development of his claim, has thoroughly informed him of all 
aspects of the appellate process, and particularly has 
informed him of the information and evidence needed to 
substantiate and complete the claim; what part of that 
evidence appellant is responsible for providing; what part of 
that evidence VA will attempt to obtain for him; and the 
consequences of failing to report for needed examinations.  

VA attempted to examine the appellant by scheduling him for 
an examination that had been requested by the Board, but the 
appellant failed to report for the examination, and has 
provided no reason for his failure to report despite the fact 
that he knew how to notify the VA if he had problems that 
could have prevented him from keeping his appointment. There 
is simply no type of excuse or reason for his failure to 
report, and there is no record of a request to reschedule the 
examination.   The VA examination was requested in order to 
assist in the proper resolution of his claim and he neither 
appeared for, nor requested to be rescheduled for his 
examination.  He did not contact VA to explain why he did not 
report for the examination.  He has not presented any 
evidence of "good cause" for failing to report to the 
scheduled VA examination.  There is no evidence that could be 
interpreted as reasonable excuse for not reporting.  Inasmuch 
as VA has undertaken all reasonable efforts to conduct the 
needed psychiatric examination and opinion, but the appellant 
has not been cooperative despite the fact that he had a 
meaningful and ample opportunity to participate effectively 
in the processing of the claim, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.  

In Dusek v. Derwinski, 2 Vet. App. 519, 522 (1992), the Court 
held that where "continued entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
reexamination and a claimant, without good cause, fails to 
report for such examination or reexamination, a claim for 
increase shall be denied."    The Court has specifically 
noted that "[t]he duty to assist is not always a one-way 
street.  If an appellant wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Board will now turn to the merits of the claim based on 
the evidence currently of record.  The appellant contends 
that his current psychiatric disorder, including depression, 
is due to his active service. 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  One of the requirements for service connection is 
competent evidence that a claimed disability currently 
exists.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). 

The Board is cognizant of the lay arguments and statements 
which have been made since the appellant's claim was filed to 
the effect that he experiences symptoms of an acquired 
psychiatric disorder that are due to things he experienced 
during his active service.  However, these statements are not 
competent evidence of a diagnosis of a psychiatric disorder, 
nor do they establish a nexus between an acquired psychiatric 
condition (if one currently exists, which has not been shown 
by the record) and the appellant's military service.  See 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995).

Notwithstanding the emotional instability noted in service, 
the fact is that there is no competent evidence on file 
showing or corroborating the current existence of any type of 
psychiatric disorder.  There is simply no competent evidence 
that would permit a conclusion that the appellant currently 
has a chronic acquired psychiatric disorder that could be 
attributed to the emotional instability identified in 
service.  Based on the objective evidence on file, it would 
be speculative to assume that the emotional instability that 
he exhibited in service represented the early manifestations 
of an acquired psychiatric disease.  

According to the appellant's own statements, he has never 
required psychiatric treatment after his military service 
ended in 1960; he subsequently had a relatively productive 
life as a self-employed salesman; and is now receiving SSA 
retirement benefits.  Based on the foregoing, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for an acquired psychiatric disorder.  

It would be important to also point out that Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C.A. § 1110 (formerly § 310).  In the 
absence of proof of a present disability, there can be no 
valid claim.  As noted above, the record in this case shows 
no competent proof of present disability.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992)."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

In an issue such as this one, where the law and not the 
evidence is dispositive of the issue before the Board, the 
claim could be denied because of the absence of legal merit 
or the lack of entitlement under the law.  However, the Board 
finds that regardless of that, in this case, the 
preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for an acquired 
psychiatric disorder.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


